   Case 3:19-cv-00704-L Document 36 Filed 06/19/20                Page 1 of 4 PageID 341



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JOE HAND PROMOTIONS, INC., as                 §
Broadcast Licensee of the August 26, 2017     §
Mayweather vs. McGregor Match,                §
                                              §
                Plaintiff,                    §
v.                                            §          Civil Action No. 3:19-CV-704-L
                                              §
ANDRE WILLIAMS, Individually, and             §
as officer, director, shareholder, principal, §
manager and/or member of BH LOUNGE            §
OF DESOTO LLC d/b/a BH LOUNGE                 §
OF DESOTO a/k/a BRICKHOUSE LOUNGE §
RESTAURANT & BAR and                          §
BH LOUNGE OF DESOTO LLC d/b/a                 §
BH LOUNGE OF DESOTO a/k/a                     §
BRICKHOUSE LOUNGE RESTAURANT §
& BAR,                                        §
                Defendants.                   §

                                            ORDER

       On March 10, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 28) was entered, recommending that the court grant Defendants’

Motion to Amend Judgment Under Fed. R. Civ. P. 59 (Doc. 21) and Motion for Award of Attorney’s

Fees [and Costs] under 17 U.S.C. § 505 of the Copyright Act (Doc. 20), both of which were filed

September 6, 2019. Specifically, the magistrate judge recommends that the court amend its August

27, 2019 judgment to include a finding that Defendants are the prevailing party and award

Defendants $5,147.50 for reasonable attorney’s fees and $40 for costs or a total of $5,187.50

incurred in the defense of this action under the Copyright Act.

       On May 19, 2020, Plaintiff filed objections to the Report (Doc. 24), to which Defendants

responded on June 16, 2020. Plaintiff contends that the magistrate judge’s recommendation is



Order – Page 1
    Case 3:19-cv-00704-L Document 36 Filed 06/19/20                   Page 2 of 4 PageID 342



“antithetical to the [undersigned’s] August 27, 2019 dismissal with prejudice . . . without costs being

awarded to either party”; and does not “consider the reasonableness of plaintiff’s position nor the

conduct of the Defendant[s].” Pl.’s Obj. 1-2. Alternatively, Plaintiff argues that, if the court agrees

with the magistrate judge that Defendants are entitled to an award of attorney’s fees and costs, the

amount of fees awarded “should be significantly reduced because they are unreasonable, [were]

unnecessarily incurred, and effectively punishes the Plaintiff for choosing to conserve both party’s

limited resources in this action.” Id. at 2. Plaintiff acknowledges that Defendants are the prevailing

party as determined by the magistrate judge, but it asserts that Defendants could have mitigated all

of their requested attorney’s fees. Plaintiff further asserts that the magistrate judge did not consider

the wide latitude given to courts under section 505 of the Copyright Act to consider the totality of

circumstances in a case in awarding fees or the objectives of the Copyright Act. According to

Plaintiff, the circumstances of this case do not warrant awarding Defendants the attorney’s fees

requested or advance the objectives of the Copyright Act because:

        When the cost of litigation started to exceed any potential award, the Plaintiff chose
        to stop pursuing this claim because of its limited resources. By awarding Defendants
        their entire requested fees, the report and recommendation does not advance the goal
        of the Copyright Act, in fact it diminishes the value that it holds in our society. By
        awarding Defendants[,] total requested fees, in defense of [] an otherwise willful
        violation of the Copyright Act, the Court is sending a message to all future violators
        of the Copyright Act, “If you become too much of a burden to deal with, you can
        literally succeed in stealing.” Plaintiff has reiterated multiple times that it chose to
        conserve resources, which was the impetus for the motion for dismissal and
        specifically for each party to bear its own costs.

Id. at 5.

        Defendants disagree and presented argument and supporting evidence to demonstrate that

Plaintiff sued the wrong person(s) but continued in its effort to extract an unreasonable settlement

amount from Defendants even after being provided with information indicating that Plaintiff had

Order – Page 2
   Case 3:19-cv-00704-L Document 36 Filed 06/19/20                    Page 3 of 4 PageID 343



sued the wrong person(s). Defendants also presented evidence that shows they attempted to resolve

the litigation by making settlement offers of $1,000 and $1,500 early in the case, and only incurred

fees in drafting their answer and affirmative defenses and discovery after Plaintiff rejected both

offers.

          Defendants have shown that it was Plaintiff’s conduct, not Defendants,’ that caused

Defendants to incur attorney’s fees and costs that could have been avoided but for the manner in

which Plaintiff handled this litigation. As Defendants correctly point out, Plaintiff does not dispute

that Defendants are the prevailing party. Moreover, the Report aptly notes that Defendants should

have been given an opportunity to contest Plaintiff’s request to dismiss this action under Federal

Rule of Civil Procedure 41(a)(2) with each party bearing their own costs:

                  Although Plaintiff’s motion to dismiss was not agreed, Defendants were not
          given the opportunity to respond and contest Plaintiff’s assertion that the parties
          should bear their own costs, despite the fact that Defendants’ answer requested that
          it be awarded fees and costs upon dismissal of Plaintiff’s claims with prejudice. See
          N.D. TEX. L. CIV. R. 7.1(e) (“response and brief to an opposed motion must be filed
          within 21 days from the date the motion is filed”); Doc. 12 at 18-19. As such, the
          Court’s Judgment deprives Defendants of the right to contest Plaintiff’s request that
          each party bear its own costs and to pursue Defendants’ affirmative claim for an
          award of attorneys’ fees and costs.

Report 3. The court assumed that Defendants would not object to Plaintiff’s motion given that

dismissal was being sought with prejudice. Based on the court’s experience with these types of

cases, it also assumed, albeit incorrectly, that Defendants would not object to Plaintiff’s request to

have the parties bear their own costs. In light of Defendants’ opposition and evidence, however, the

court agrees with the magistrate judge that Defendants have established their entitlement to relief




Order – Page 3
    Case 3:19-cv-00704-L Document 36 Filed 06/19/20                          Page 4 of 4 PageID 344



under Federal Rule of Civil Procedure 59(e), and they are entitled to the attorney’s fees and costs

sought without further reduction.*

        Thus, having considered Defendants’ motions, supporting documentation, the file, record

in this case, and Report, and having conducted a de novo review of that portion of the Report to

which objection was made, the court determines that the findings and conclusions of the magistrate

judge are correct, and accepts them as those of the court. Accordingly, the court overrules

Plaintiff’s objections, grants Defendants’ motions (Doc. 20, 21), and awards Defendants a total of

$5,187.50 in reasonable attorney’s fees and costs. The court vacates it August 27, 2019 judgment

and will issue an amended judgment to indicate Defendants’ status as the prevailing parties and their

entitlement to an award against Plaintiff in the amount of $5,187.50 for the reasonable attorney’s

fees and costs incurred by Defendants in this action.

        It is so ordered this 19th day of June 2020.

                                                           _________________________________
                                                           Sam A. Lindsay
                                                           United States District Judge




        *
          The magistrate judge determined, and the court agrees, that the amount of attorney’s fees sought and the
reductions made by Defendants show that they exercised appropriate billing judgment.

Order – Page 4
